Title: From David Humphreys to Timothy Pickering, 1 April 1783
From: Humphreys, David
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters April 1st 1783
                        
                        His Excellency thinks it will not be necessary under the present state of affairs to advertize for Garden
                            Seeds—Should it become requisite, intimation will be given. I have the honor to be With great respect Your Most Obedt
                            Servt
                        
                            D. Humphrys
                            A.D.C.
                        
                    